ALLOWABILTY NOTICE
This action is in response to the amendment filed 28 March 2022. 
	Claims 1 – 5 and 7 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 May 2022 has been entered.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 5 and 7 – 20, are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant’s claimed invention provides for a practical application of the previously identified abstract idea. 
35 U.S.C. §102 / §103
	The closest prior art of record includes Frazier (U.S. 2002/0123921), Balasia et al. (U.S. 2019/0259002), Bochaton (U.S. 2018/0301218), Smith (U.S. 2014/0095399), Lewin (U.S. 2018/0300687), Joao (U.S. 2004/0107192), Ovick et al. (U.S. 2016/0104096), 
	However, with respect to exemplary independent claim 1, the closet prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to, at least, matching a temporary job associated with the temporary job posting to a registered worker by providing the corresponding input data associated with the temporary job of the registered employer to the machine-learning algorithm and receiving a corresponding ranked listing of the potential workers back from the machine-learning algorithm with the registered worker being ranked first within the corresponding ranked listing of the potential workers. 

	Other close art of record includes Fang (U.S. 2017/0193394), which discloses systems and methods to rank job candidates based on machine learning model; Taylor (U.S. 2020/0134569), which discloses assessment-based talent matching; Elenbaas et al. (U.S. 200/90204471), which discloses a trust level based task assignment in an online work management system; Heino (U.S.  2007/0022113), which discloses systems and methods for automation of employment matching services; Absher et al. (U.S. 2018/0025309), which discloses a shift worker platform; and Johnson (U.S. 2002/0133369), which discloses a system and method for agency based posting and searching for job openings via a computer system and network. 
	However, with respect to exemplary independent claim 1, the other close prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to, at least, matching a temporary job associated with the temporary job posting to a registered worker by providing the corresponding input data associated with the temporary job of the registered employer to the machine-learning algorithm and receiving a corresponding ranked listing of the potential workers back from the machine-learning algorithm with the registered worker being ranked first within the corresponding ranked listing of the potential workers. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683